Name: Council Directive 80/720/EEC of 24 June 1980 on the approximation of the laws of the Member States relating to the operating space, access to the driving position and the doors and windows of wheeled agricultural or forestry tractors
 Type: Directive
 Subject Matter: organisation of transport;  European Union law;  means of agricultural production
 Date Published: 1980-07-28

 Avis juridique important|31980L0720Council Directive 80/720/EEC of 24 June 1980 on the approximation of the laws of the Member States relating to the operating space, access to the driving position and the doors and windows of wheeled agricultural or forestry tractors Official Journal L 194 , 28/07/1980 P. 0001 - 0011 Finnish special edition: Chapter 13 Volume 10 P. 0210 Spanish special edition: Chapter 13 Volume 11 P. 0031 Swedish special edition: Chapter 13 Volume 10 P. 0210 Portuguese special edition Chapter 13 Volume 11 P. 0031 COUNCIL DIRECTIVE of 24 June 1980 on the approximation of the laws of the Member States relating to the operating space, access to the driving position and the doors and windows of wheeled agricultural or forestry tractors (80/720/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the technical requirements which tractors must satisfy pursuant to national laws relate inter alia to the operating space, access to the driving position (means of entry and exit), and the doors and windows; Whereas these requirements differ from one Member State to another ; whereas it is therefore necessary that all Member States adopt the same requirements, either in addition to or in place of their existing rules, in order in particular to allow the EEC type-approval procedure which forms the subject of Council Directive 74/150/EEC of 4 March 1974 on the approximation of the laws of the Member States relating to the type-approval of wheeled agricultural or forestry tractors (4), as amended by Directive 79/694/EEC (5), to be introduced in the case of each type of tractor, HAS ADOPTED THIS DIRECTIVE: Article 1 1. "Agricultural or forestry tractor" means any motor vehicle fitted with wheels or endless tracks and having at least two axles, the main function of which lies in its tractive power and which is specially designed to tow, push, carry or power certain tools, machinery or trailers intended for agricultural or forestry use. It may be equipped to carry a load and passengers. 2. This Directive shall apply only to tractors defined in paragraph 1 which are fitted with pneumatic tyres and which have two axles, a maximum design speed of between six and 25 km/h and a minimum fixed or variable drive-axle track width of 1 150 mm or more. (1)OJ No C 25, 29.1.1979, p. 30. (2)OJ No C 127, 21.5.1979, p. 80. (3)OJ No C 227, 10.9.1979, p. 34. (4)OJ No L 84, 28.3.1974, p. 10. (5)OJ No L 205, 13.8.1979, p, 17. Article 2 No Member State may refuse EEC type-approval or national type-approval of a tractor or refuse or prohibit the sale, registration, entry into service or use of a tractor on grounds relating to: - the operating space, - access to the driving position (means of entry and exit), - doors and windows, where these comply with the requirements of Annex I. Article 3 Any amendments necessary to adapt the requirements of Annex I to technical progress shall be adopted in accordance with the procedure laid down in Article 13 of Directive 74/150/EEC. Article 4 1. Member States shall bring into force the provisions necessary in order to comply with this Directive within 18 months of its notification and shall forthwith inform the Commission thereof. 2. Member States shall ensure that the texts of the main provisions of national law which they adopt in the field covered by this Directive are communicated to the Commission. Article 5 This Directive is addressed to the Member States. Done at Luxembourg, 24 June 1980. For the Council The President S. FORMICA ANNEX I I. Operating space I.1. "Operating space" means the minimum volume of space between any fixed parts of the structure which is available to the driver of the tractor to enable him to operate the tractor from his seat in any way required with complete safety. "Seat reference point" means the reference point determined by the method described in Appendix 1. "Reference plane" means the plane parallel to the median longitudinal plane of the tractor passing through the seat reference point. I.2. The width of the operating space must be at least 900 mm, from 400 to 900 mm above the reference point and over a length of 450 mm forward of this point (see Figures 2 and 3). I.3. Vehicle parts and accessories must not hamper the driver when driving the tractor. I.4. For all positions of the steering column and the steering wheel, the clearance between the base of the steering wheel and the fixed parts of the tractor must be at least 50 mm ; in all other directions this clearance must be at least 80 mm from the rim of the steering wheel, as measured from outside the area occupied by the steering wheel (see Figure 2). I.5. The rear wall of the cab from 300 to 900 mm above the seat reference point must be a minimum of 150 mm behind a vertical plane which is perpendicular to the reference plane and passes through the reference point (see Figures 2 and 3). This wall must have a width of at least 300 mm on either side of the seat reference plane (see Figure 3). I.6. The manual controls must be located in relation to one another and to the other parts of the tractor so that no danger of injury to the operator's hands arises from their operation. Where the force required to operate a control exceeds 150 N, a clearance of 50 mm will be considered adequate and where the force is between 80 N and 150 N, a clearance of 25 mm will suffice. Any clearance will be accepted in relation to controls where the operating force required is less than 80 N (see Figure 3). Alternative locations for the controls which achieve equally satisfactory safety standards are acceptable. I.7. No point on the roof must be less than 1 050 mm from the seat reference point in a section situated forward of a vertical plane passing through the reference point and perpendicular to the reference plane (see Figure 2). II. Access to the driving position (means of entry and exit) II.1. It must be possible to use the means of entry and exit without danger. Wheel hubs, hub caps or wheel rims are not acceptable as steps or rungs. II.2. The points of access to the driving position and to the passenger seat must be free of any parts liable to cause injury. Where an obstruction such as a clutch pedal is present, a step or footrest must be provided to ensure safe access to the driving position. II.3. Steps, integral foot recesses and rungs must have the following dimensions: depth clearance : 150 mm minimum, width clearance : 250 mm minimum, (Values lower than this minimum width are authorized only where justified as being necessary on technical grounds. Where this is the case, the aim must be to achieve the greatest possible width clearance. It must not, however, be less than 150 mm.) height clearance : 120 mm minimum, distance between surface of two steps : 300 mm maximum (see Figure 4). II.4. The upper step or rung must be easily identifiable and accessible for a person leaving the vehicle. The vertical distance between successive steps or rungs must as far as possible be equal. II.5. Appropriate handholds must be provided for all the means of entry and exit. II.6 The lowest foothold must not be more than 550 mm above the ground when the tractor is fitted with the largest tyre size recommended by the manufacturer (see Figure 4). Steps or rungs must be designed and constructed in such a way that feet will not slip on them. III. Doors, windows and emergency exits III.1. The devices operating the doors and windows must be designed and installed in such a way that they neither constitute a danger to the driver nor impede him while driving. III.2. The opening angle of the door must permit entry and exit without danger. III.3. Ventilation windows must be easily adjustable. III.4. Cabs normally have a door on each side. III.5. Two-door cabs must have one extra exit constituting an emergency exit. Single-door cabs must have two extra exits constituting emergency exits. Each of the three exits must be on a different cab wall (the term "wall" may include the roof). Windscreens and side, rear and roof windows may be regarded as emergency exits if provision is made to open them quickly from inside the cab. The surrounds of emergency exits must present no danger on exit. Emergency exits must have the minimum dimensions required to circumscribe an ellipse with a minor axis of 440 mm and a major axis of 640 mm. >PIC FILE= "T0013573"> >PIC FILE= "T0013574">